883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn Autry JEFFCOAT, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA, Respondent-Appellee.
No. 88-6826.
United States Court of Appeals, Fourth Circuit.
Submitted June 15, 1989.Decided Aug. 9, 1989.

Glenn Autry Jeffcoat, appellant pro se.
Salley Wood Elliott, Office of the Attorney General of South Carolina, for appellee.
Before SPROUSE, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Glenn Jeffcoat filed a 28 U.S.C. Sec. 2254 petition alleging that the prosecutor withheld favorable evidence in his criminal trial.  The district court held that Jeffcoat had failed to exhaust his state remedies and dismissed the petition.  Jeffcoat seeks to appeal.


2
We have reviewed Jeffcoat's detailed narration of the issues he raised in state courts on appeal and in post-conviction proceedings, as well as the state's equally helpful recitation of the issues raised.  It is clear that Jeffcoat has not presented his "withheld evidence" claim to any South Carolina court.  Therefore, his claim is unexhausted.1   See Anderson v. Harless, 459 U.S. 4 (1982);  Picard v. Conner, 404 U.S. 270 (1971).  See also 28 U.S.C. 2254(b) and (c).  Therefore, the district court properly dismissed Jeffcoat's petition without prejudice to refile the petition upon a showing that he has given the state court an opportunity to rule on his claim.


3
Accordingly, we deny a certificate of probable cause and dismiss this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented on the record and oral argument would not aid the decisional process.


4
DISMISSED.



1
 Jeffcoat must file a motion for post-conviction of relief pursuant to S.C.Code Ann. Secs. 17-27-10 et seq., to exhaust this claim